Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
“where u1(.) is the inverse …” should read “where u-1(.) is the inverse …”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
9 and 18, the claim recites the limitation “Bayesian updating generating a pre-posterior probability” that renders the claims indefinite. Specifically, the applicant’s specification fails to provide an algorithm how the program performs “Bayesian updating generating a pre-posterior probability”. The limitation therefore, renders the claim indefinite. 
Claims 10 and 19-20 depend on claims 9 and 18 and inherit the same issue and are rejected under the same reasoning as above.
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4 and 13 recite the term "net-to-gross(NTG)". The term "net-to-gross(NTG)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of prosecution, examiner has interpreted "net-to-gross(NTG)" as "ratio of net pay to gross pay".
9 and 18, the claim recites the limitation “Bayesian updating generating a pre-posterior probability” that renders the claims indefinite. Specifically, the applicant’s specification fails to provide an algorithm how the program performs “Bayesian updating generating a pre-posterior probability”. The limitation therefore, renders the claim indefinite.
Claims 5-10 and 14-20 depend on claims 4 and 13 and inherit the same issue and are rejected under the same reasoning as above.
Claims 10 and 19-20 depend on claims 9 and 18 and inherit the same issue and are rejected under the same reasoning as above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
A method of data room content evaluation, said method comprising: 
- entering valuation inputs, said valuation inputs indicating expected contents to be determined in a visit to a data room; 
- projecting content ranges for selected valuation inputs; 
- eliciting prior models; 

- generating a projected value of a visit or visits for analysis responsive to said estimated conditional probabilities; and 
- interactively analyzing estimated conditional probabilities to determine the value of data room visits.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
The limitation of projecting content ranges for selected valuation inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “projecting” in the context of this claim encompasses the user manually calculating the numbers of range using formula. 
The limitation of interactively estimating conditional probabilities for a likelihood model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “estimating” in the context of this claim encompasses the user manually calculating the numbers using formula. 
The limitation of generating a projected value of a visit or visits for analysis responsive to said estimated conditional probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For generating” in the context of this claim encompasses the user manually calculating the numbers using formula.
The limitation of interactively analyzing estimated conditional probabilities to determine the value of data room visits, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually comparing the numbers from the calculations.

2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. 
Further, the claim recites the entering step. The entering step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and 

Similarly, claim 11 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
A method of data room content evaluation, said method comprising: 
- selecting a utility function u(.)
- generating a prior value (PV) reflecting a value of information based on currently available information, available prior to said data room visit; 
- generating a posterior value (PoV) reflecting the expected value of information available after said data room visit; and 
- determining the difference between said prior value and said posterior value, said difference indicating an estimate of the value of information (VOI) obtained from visiting said data room.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
The limitation of selecting a utility function u(.), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. selecting” in the context of this claim encompasses the user manually comparing formulas and choosing one. 
The limitation of generating a prior value (PV) reflecting a value of information based on currently available information, available prior to said data room visit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually calculating the numbers using formula. 
The limitation of generating a posterior value (PoV) reflecting the expected value of information available after said data room visit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually calculating the numbers using formula.
The limitation of determining the difference between said prior value and said posterior value, said difference indicating an estimate of the value of information (VOI) obtained from visiting said data room, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating subtraction between two numbers.
2A Prong 2: This judicial exception is not integrated into a practical application. 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Similarly, claim 12 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claims 3-6 and 13-15 only modify the abstract idea by including a further category of data collection, which also does not add significantly more or provide a specific application of the judicial exception.

Claims 7-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claims directed to a 
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea. The claims are not patent eligible.

Allowable Subject Matter
Claims 8, 10 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(a), 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trainor-Guitton et al. (US 20140067744 A1) and in view of Ringer et al. (US 20180171774 A1)
Regarding Claim 1
Trainor-Guitton teaches 
A method of data room content evaluation, said method comprising: 
- entering valuation inputs, said valuation inputs indicating expected contents to be determined in a visit to a data room; ([0005] “The method includes drawing, by the computer, a plurality of synthetic prior earth models from one or more prior distributions for a plurality of well locations and generate from each prior distribution synthetic data”; “a plurality of well locations” reads on “valuation inputs”)
- projecting content ranges for selected valuation inputs; ([0005] “The method includes drawing, by the computer, a plurality of synthetic prior earth models from one or more prior distributions for a plurality of well locations and generate from each prior distribution synthetic data”; “distribution” reads on “content ranges”)
- eliciting prior models; ([0005] “The method includes drawing, by the computer, a plurality of synthetic prior earth models from one or more prior distributions for a plurality of well locations and generate from each prior distribution synthetic data”)
- [[interactively]] estimating conditional probabilities for a likelihood model; ([0034] “In general terms, stochastic inversion corresponds to the likelihood function f(d|pc) which describes the probability of candidate model p to occur given the observed data d.”; “given the observed data d” reads on “conditional”) 
([0043] “An expected value (e.g.,average value) V(x) of any proposed well location X can be calculated for all the considered M well locations by using probabilities from location-dependent stochastic inversions Pr(pi|di,I) as weights. The probability weighed values can be expressed by the following equation (5).”)
- [[interactively]] analyzing estimated conditional probabilities to determine the value of data room visits. ([0045] “The probability-weighed values V(x) at the M possible locations can be compared to each other to determine the most valuable location.”; “probability-weighed values V(x)” reads on “estimated conditional probabilities”)
	Trainor-Guitton does not appear to distinctly disclose 
- interactively 
	However, Ringer teaches
- interactively ([0200] “As an example, a method can include receiving data from one or more field operations and transmitting output based at least in part on the received data. As an example, a framework may be interactive such that a method can be interactive.”;)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the value of information system of Trainor-Guitton with interactive estimation of Ringer to optimize the calculation thereby increasing reservoir performance. (Ringer [0079] “The aforementioned PETREL® framework provides components that allow for optimization of exploration and development operations. The PETREL® framework includes seismic to simulation software components that can output information for use in increasing reservoir performance, for example, by improving asset team productivity.”)

Regarding Claim 2
The combination of Trainor-Guitton and Ringer teaches all of the limitations of claim 1 and Trainor-Guitton further teaches
- selecting a utility function u(.); ([0054] “The relationship can be expressed as the function g(ρ) in equations (9) and (10) below.”)
- generating a prior value (PV) reflecting a value of information based on currently available information, available prior to said data room visit; ([0055] “The method also includes calculating a prior value and a posterior value at well position x, using the following equation (11) or equation (12) at S42. Equation (11) and (12) provide, respectively, the value prior and the value posterior.”)
- generating a posterior value (PoV) reflecting the expected value of information available after said data room visit; ([0055] “The method also includes calculating a prior value and a posterior value at well position x, using the following equation (11) or equation (12) at S42. Equation (11) and (12) provide, respectively, the value prior and the value posterior.”) 
- determining the difference between said prior value and said posterior value, said difference indicating an estimate of the value of information (VOI) obtained from visiting said data room. ([0057] “The method for determining VOI further includes calculating a difference or a ratio between a weighted value posterior VPosterior and a weighted value prior VPrior, for all earth models at one location.”)

Regarding Claim 11
Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Regarding Claim 12
	Claim 12 is a computer program product claim comprising a non-transitory computer usable medium corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trainor-Guitton in view of Ringer further in view of Dean et al. (“Reservoir Engineering for Geologists Article 3 – Volumetric Estimation”)

Regarding Claim 3
The combination of Trainor-Guitton and Ringer teaches all of the limitations of claim 2 but does not appear to distinctly disclose
- wherein said valuation inputs include geological features, geometric properties, petro-physical properties and economic assumptions.
Dean teaches
- wherein said valuation inputs include geological features ([p 11] “subsurface rock”), geometric properties ([p 11 13 § (Volumetric Estimation)] “volume of subsurface rock”), petro-physical properties ([p 12 §(Metric) ] “Ø = Porosity, fraction of rock volume available to store fluids”) and economic assumptions ([p 13 §(Net Pay)] “Net pay”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the value of information system of Trainor-Guitton and Ringer with oil reservoir information of Dean to achieve accurate estimation. (Dean [p 13 § (Volumetric Uncertainty)] “The accuracy of the estimate depends on the amount of data available”)

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trainor-Guitton in view of Ringer in view of Dean and further in view of Mireault et al. (“Reservoir Engineering for Geologists Article 9-11: Monte Carlo Simulation/Risk Assessment (cont.)”)

Regarding Claim 4
The combination of Trainor-Guitton, Ringer and Dean teaches all of the limitations of claim 3 and Dean further teaches
- said geometric properties comprise average reservoir area (A) and height (h); ([p12 §Metric] “Where: Rock Volume (m3) = 104 * A * h, A = Drainage area, hectares (1 ha =104 m2), h = Net pay thickness”)
([p12 §Metric] “Ø = Porosity, fraction of rock volume available to store fluids”), net-to-gross (NTG) ([p13 §Net pay] “Net pay is the part of a reservoir from which hydrocarbons can be produced at economic rates, given a specific production method. The distinction between gross and net pay is made by applying cut-off values in the petrophysical analysis (Figure 3.4)”; [Figure 3.4] discloses ‘net pay’ and ‘gross pay’) and oil saturation (so) ([p12 §Metric] “Sw = Volume fraction of porosity filled with interstitial water”; oil saturation can be calculated as 1-Sw) as well as a fluid volume factor (Bo) ([p12 §Metric] “Bo = Formation volume factor”) and a recovery factor (η) ([p12 §Imperial] “To calculate recoverable oil volumes the OOIP must be multiplied by the Recovery Factor (fraction).”) 
but does not appear to distinctly disclose
- said geological features (F) are binary variables comprise source rock (SR) reservoir rock (RR), at least one trap (Tr), suitability to migration (M) and the occurrence of suitable timing (Ti), where F = {SR, RR, Tr, M, Ti}; 
- said economic assumptions comprise price of oil (OP) and total cost (C).
	However, Mireault teaches
- said geological features (F) are binary variables comprise source rock (SR) reservoir rock (RR), at least one trap (Tr), suitability to migration (M) and the occurrence of suitable timing (Ti), where F = {SR, RR, Tr, M, Ti}; ([p.43] “Psource is the probability of mature source rock, Preservoir is the probability that reservoir quality rock exists, Ptrap is the probability that a trap exists, Pdynamics is the probability of appropriate timing for migration and trapping”)
([p 38] “Calculate the net cash flow for each year’s production, NCF = (Sales Volume*Sales Price) - Royalties -Operating Costs - Taxes – Capital”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the value of information system of Trainor-Guitton and Ringer and Dean with reservoir prospect information for Monte Carlo simulation of Mireault to make systematic assessment of financial performance. (Mireault [p 13 § (Volumetric Uncertainty)] “When consistently applied, Monte Carlo simulation provides a tool to systematically assess the impact of technical uncertainty on financial performance.”)

Regarding Claim 5
The combination of Trainor-Guitton, Ringer, Dean and Mireault teaches all of the limitations of claim 4 and Mireault further teaches
- wherein for each selected said geological feature projected said content ranges indicate a range (min, max) of likely observed results F'= {SR', RR', Tr', M', Ti'} for the respective said selected geological feature F. ([p 35] “The recommended approach is an integrated approach that first develops minimum and maximum values that are consistent with the known facts.”)
	Same motivation as claim 4.	

Regarding Claim 6
The combination of Trainor-Guitton, Ringer, Dean and Mireault teaches all of the limitations of claim 5 and Mireault further teaches
([p.43] “Psource is the probability of mature source rock, Preservoir is the probability that reservoir quality rock exists, Ptrap is the probability that a trap exists, Pdynamics is the probability of appropriate timing for migration and trapping”)
	Same motivation as claim 4.

Regarding Claim 7
The combination of Trainor-Guitton, Ringer, Dean and Mireault teaches all of the limitations of claim 6 and Mireault further teaches
- wherein R = ( A*h*ɸ*NTG*S0*(1/B0)*OP*η) is the revenue from oil; 
([p 41] “OOIP = A*h*ɸ*(1-Sw)*1/Bo, Recoverable Oil = OOIP * Recovery Factor”; “1-Sw (1- Water Saturation)” reads on “S0(Oil Saturation)” and Recovery Factor = η; The product of “Recoverable Oil * NTG(Net to Gross ratio) * OP(oil price)” is the revenue from oil)
- P(F)= P(SR)*P(RR)*P(Tr)*P(M)*P(Ti) is the probability (P(F)) that oil present. ([p.43] “They
estimate the probability of geologic success (Pg) as the product of the individual probabilities of occurrence for four factors as follows: Pg = Psource * Preservoir * Ptrap * Pdynamics , Psource is the probability of mature source rock, Preservoir is the probability that reservoir quality rock exists, Ptrap is the probability that a trap exists, Pdynamics is the probability of appropriate timing for migration and trapping”)
Same motivation as claim 4.

Regarding Claim 13
	Claim 13 is a computer program product claim comprising a non-transitory computer usable medium corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Regarding Claim 14
	Claim 14 is a computer program product claim comprising a non-transitory computer usable medium corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Regarding Claim 15
	Claim 15 is a computer program product claim comprising a non-transitory computer usable medium corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Regarding Claim 16
Trainor-Guitton teaches a computer readable medium ([0082] “computer readable medium”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trainor-Guitton in view of Ringer in view of Dean in view of Mireault and further in view of Hong (US 20160146972 A1).

Regarding Claim 9
The combination of Trainor-Guitton, Ringer, Dean and Mireault teaches all of the limitations of claim 7 but does not appear to distinctly disclose
- Bayesian updating is applied to said probability (P(F)) that oil is present, Bayesian updating generating a pre-posterior probability, P(F')= P(SR')*P(RR')*P(Tr')*P(M')*P(Ti'), and a posterior probability , P(F|F')= P(SR|SR')*P(RR|RR')*P(Tr|Tr')*P(M|M')*P(Ti|Ti').
	However, Hong teaches
- Bayesian updating is applied to said probability (P(F)) that oil is present, Bayesian updating generating a pre-posterior probability, P(F')= P(SR')*P(RR')*P(Tr')*P(M')*P(Ti'), and a posterior probability , P(F|F')= P(SR|SR')*P(RR|RR')*P(Tr|Tr')*P(M|M')*P(Ti|Ti') ([0006] “obtaining a prior probability distribution function using primary data; obtaining a likelihood probability distribution function, via a computer processor, using secondary data, wherein the likelihood probability distribution function is obtained using a Gaussian mixture model that models non-linear relationship between the primary data and secondary data; combining the prior probability distribution function with the likelihood probability distribution function to generate a posterior probability distribution function”; “prior probability distributing function” reads on pre-posterior probability)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the value of information system of Trainor-Guitton, Ringer, Dean and Mereault with Bayesian updating of Hong to better reflect real data and improve reservoir modeling results. (Hong [0023] “a new Bayesian updating is developed to account for non-linear relation between the primary and secondary data in order to better reflect real data and improve reservoir modeling results.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Subbey et al. (“Prediction under Uncertainty in Reservoir Modeling”) discloses Bayesian framework for prediction of reservoir performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129